SUTIN, Judge (dissenting). I dissent. The “Complaint Misdemeanor” is a blank form; it is not signed, sworn to or subscribed before the police judge. It does not state the violation of any crime contrary to any city ordinance. There was no compliance with § 38-1-2, N.M.S.A.1953 (2nd Repl. Vol. 6). The police judge did not have jurisdiction, and without it there can be no trial, conviction or punishment. City of Elvins v. De Priest, 398 S.W.2d 22, 24 (Mo.Ct.App.1965); Smith v. Abram, 58 N.M. 404, 410, 271 P.2d 1010 (1954). (2) Section 64-22-11.3, N.M.S.A.1953 (2nd Repl. Vol. 9, pt. 2) provides: The uniform traffic citation used as a notice to appear is a valid complaint, though not verified, in the event the person receiving it voluntarily appears in court. [Emphasis added] There was no “notice to appear” signed or received by defendant. There was no unsigned “notice to appear” received by defendant. The uniform traffic citation could not be used as a “notice to appear”. It was not a valid complaint. (3) The uniform traffic citation stated: UNLAWFULLY COMMITTED THE FOLLOWING OFFENSE: SPEEDING_MPH IN A_MPH ZONE_OR: OTHER VIOLATION 10-201 D W I_ IN VIOLATION OF SECT__N.M.S.A. 1953 COMP. This is a “jig-saw” complaint, not a valid complaint for violation of a municipal ordinance. What does “10-201” mean? It is not identified as Hobbs Municipal Code. What does “D W I” mean? All I can find in Abbreviations, 1 C.J.S. Abbreviations, p. 276, 1972 Supplement, is “died without issue”, a common abbreviation in genealogical tables. Black’s Law Dictionary, Fourth Edition, p. 465. There is no rule found which permits an abbreviation to decide a criminal offense, nor a number to decide a municipal ordinance. No mention was made of municipal ordinances and no section of New Mexico statutes was set forth. Defendant was not charged with violation of any municipal ordinance or statute. (4) A prosecution for violation of a municipal ordinance is a civil proceeding with quasi-criminal aspects. City of Elvins v. De Priest, supra; City of Tucumcari v. Belmore, 18 N.M. 331, 137 P. 585 (1913); City of Clovis v. Curry, 33 N.M. 222, 264 P. 956 (1928). On appeal to the district court, the appeal must be governed by the Rules of Civil Procedure, except that the municipality has the burden of proving violation of the ordinance beyond a reasonable doubt. Section 38-1-8(C), N.M.S.A. 1953 (2nd Repl. Vol. 6). No municipal ordinance of Hobbs appears in the record. “ . . . We will not take judicial notice of municipal ordinances. . . . ” McKeough v. Ryan, 79 N.M. 520, 521, 445 P.2d 585, 586 (1968). For all the reasons stated, the conviction should be reversed and defendant discharged. This haphazard method of convicting a person of violation of a municipal ordinance should not be tolerated.